                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION

                            No. 5:19-CR-302-D-1

UNITED STATES OF AMERICA

     v.                                             ORDER TO SEAL
                                               [DOCKET ENTRY NUMBER 61]
THURSTON DARIUS BOBBITT,

              Defendant.




     Upon Motion of the Defendant,        it is hereby ORDERED that Docket

Entry Number 61 be sealed until such time as the Court determines that

the aforementioned filing should be unsealed.


     SO ORDERED. This,           day of      ~~~
                                          --=~'-":!!:!~,=I-----'   2020.




                                                James C. Dever III
                                          United States District Judge




          Case 5:19-cr-00302-D Document 67 Filed 07/31/20 Page 1 of 1
